         Case 1:21-cv-00728-UA Document 3 Filed 01/26/21 Page 1 of 2
IH-32                                                                                Rev: 2014-1




                       United States District Court	

                                   for the	

                      Southern District of New York	

                               Related Case Statement	

                                                !
                               Full Caption of Later Filed Case:

Kathleen Finger




                   Plaintiff                                       Case Number


                                                 1:21-cv-00728
                     vs.

!!
NTN Buzztime, Inc., Allen Wolff, Michael
Gottlieb, Richard Simtob, and Susan
Miller


                  Defendant

                               Full Caption of Earlier Filed Case:
               (including in bankruptcy appeals the relevant adversary proceeding)

!!
Nicholas Henson




                   Plaintiff                                       Case Number

                                                 1:20-cv-08663-LGS
                     vs.

!!
NTN Buzztime, Inc., Allen Wolff, Michael
Gottlieb, Richard Simtob, and Susan Miller



                  Defendant
!

                                             Page !1
             Case 1:21-cv-00728-UA Document 3 Filed 01/26/21 Page 2 of 2
IH-32                                                                                         Rev: 2014-1



Status of Earlier Filed Case:
                          (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed       dismissal, settlement, court decision. Also, state whether there is an appeal
                          pending.)
        ✔
     ____ Open            (If so, set forth procedural status and summarize any court rulings.)

!
!
Complaint filed 10/16/2020. Case assigned to the Honorable Lorna G. Schofield.

!
!
!
!
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
!
!
The newly filed case is related to the earlier filed case for the following reasons:
!
(1) involves the same parties and is based on the same or similar claims;
!
(2) arises from the same or substantially identical transactions, incidents, or events requiring
!
the determination of the same or substantially identical questions of law or fact; and
!
(3) is likely for other reasons to require substantial duplication of judicial resources if heard
!
by different judges.
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!          /s/ Shallom Engel                                                     01/26/2021
Signature: ________________________________________                      Date: __________________!
!
!          Engel Law PLLC
Firm:         ________________________________________


                                                 Page !2
